Order entered August 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00410-CV

                      CITY OF GRAND PRAIRIE, TEXAS, Appellant

                                                V.

                             TOMMY WINN, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-08305-J

                                            ORDER
       We GRANT appellant’s August 8, 2014 unopposed third motion for an extension of time

to file either its appellate brief or motion to dismiss the appeal. Appellant shall file either its

brief or a motion to dismiss on or before MONDAY SEPTEMBER 8, 2014. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE